           Case 1:20-cv-05713-GHW Document 10 Filed 08/07/20 Page 1 of 1

                                                             Jackson Lewis P.C.
                                                             44 South Broadway, 14th Floor
                                                             White Plains NY 10601
                                                             (914) 872-8060
                                                             (914) 946-1216 Fax
                                                             jacksonlewis.com




Via ECF


August 7, 2020

Hon. Gregory H. Woods
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re: Irene Hecht v. Amyris, Inc. – Case No. 1:20-cv-5713

Dear Judge Woods:

This firm represents Defendant, Amyris, Inc., in the above referenced matter. This letter is written
pursuant to Rule 1E of Your Honor’s Individual Practice Rules, to request an extension of the
deadline for Defendant to answer, move, or otherwise respond to the Complaint from August 14,
2020 through and including September 14, 2020.

Plaintiff’s counsel consents to this request. This request is made in light of our recent retention
so that we will have sufficient time to review and analyze the allegations in this Complaint, speak
with pertinent witnesses, review relevant documents, and determine an appropriate response.

This is Defendant’s first request for an extension of this deadline. No other deadlines have been
set in this case except the Initial Pretrial Conference, which is scheduled for November 6, 2020.

Respectfully submitted,




Rebecca M. McCloskey
(914) 872-6893 - Direct
rebecca.mccloskey@jacksonlewis.com
Jackson Lewis P.C.


4850-9729-0183, v. 1
